Title: John Adams to Thomas Barclay, 28 May 1784
From: Adams, John
To: Barclay, Thomas


        
          Dear Sir
          The Hague May 28. 1784
        
        I have this moment your Favour of 22. last night I returned from Amsterdam, where I have collected the Bills and left them with Mr Willink to be Sent to you, by an Express, who will sett off, next Wednesday, and bring you a Letter containing all Particulars. By him, you will please to Send all my Things, except the Filtrating Machine, which is at your Service.— As soon as my Express returns I will examine my Books and settle every Thing with you, by Letter. You need not return the Copies I gave you, of my Accounts and Minutes. You will Soon have the original Bills to compare with my Minutes. I Shall wish to Settle my Account current. I left you, my Vouchers, and if any further are wanting for any Article, I beg you to mention it, by Letter. As Soon as my Express returns I will transmit you my Account of the Sums I have received, Since my last Account rendered you and will charge my Salary which has become due Since, which will enable you to finish the whole.
        Mr Jay is embarked, I Suppose, and I am informed Mr Laurens is about embarking, So that there will remain only the Dr and me.

This I expect will occasion new Plans which I shall wait for here, and think no more, of going any where, but to America from hence. if my Family arrives however, I may remain here another Year, provided a good Saddle horse and the Smell of the Hague Grove, Should preserve me my present health so long.
        I thank you for your offer of Charles, but the Express I have engaged will do all the Business for you and for me. I am glad you are released from the Engagement for the House at Auteuil
        With &c
      